

116 S4159 RS: E-SIGN Modernization Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 638116th CONGRESS2d SessionS. 4159IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Thune (for himself, Mr. Moran, Mr. Young, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Electronic Signatures in Global and National Commerce Act to accommodate emerging technologies.1.Short titleThis Act may be cited as the E-SIGN Modernization Act of 2020.2.Requirements for consent to electronic disclosures(a)In generalTitle I of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) is amended— (1)in section 101(c) (15 U.S.C. 7001(c))—(A)in paragraph (1), by striking subparagraphs (C) and (D) and inserting the following:(C)the consumer, prior to consenting, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and(D)after the consent of a consumer in accordance with subparagraph (A), if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the electronic record provides the consumer with a statement of—(i)the revised hardware and software requirements for access to and retention of the electronic records; and(ii)the right to withdraw consent without the imposition of any fees for such withdrawal and without the imposition of any condition or consequence that was not disclosed under subparagraph (B)(i).;(B)by striking paragraph (3); and(C)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively; and(2)by striking section 105 (15 U.S.C. 7005).(b)Rule of constructionNothing in this section, or the amendments made by this section, may be construed as affecting the consent provided by any consumer under section 101(c) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001(c)) before the date of enactment of this Act.1.Short titleThis Act may be cited as the E-SIGN Modernization Act of 2020.2.Requirements for consent to electronic disclosures(a)In generalTitle I of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) is amended— (1)in section 101(c) (15 U.S.C. 7001(c))—(A)in paragraph (1), by striking subparagraphs (C) and (D) and inserting the following:(C)the consumer, prior to consenting, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and(D)after the consent of a consumer in accordance with subparagraph (A), if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the electronic record provides the consumer with a statement of—(i)the revised hardware and software requirements for access to and retention of the electronic records; and(ii)the right to withdraw consent without the imposition of any fees for such withdrawal and without the imposition of any condition or consequence that was not disclosed under subparagraph (B)(i).;(B)by striking paragraph (3); and(C)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively; (2)by striking section 105 (15 U.S.C. 7005); and(3)by redesignating sections 106 and 107 (15 U.S.C. 7006, 7001 note) as sections 105 and 106, respectively.(b)Technical and conforming amendments(1)Economic Growth, Regulatory Relief, and Consumer Protection ActSection 215(f)(2) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (42 U.S.C. 405b(f)(2)) is amended by striking section 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006) and inserting section 105 of the Electronic Signatures in Global and National Commerce Act. (2)Electronic Fund Transfer ActSection 920(g)(2)(A) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–1(g)(2)(A)) is amended by striking section 106(2) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006(2)) and inserting section 105(2) of the Electronic Signatures in Global and National Commerce Act.(3)Electronic Signatures in Global and National Commerce ActThe Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) is amended—(A)in section 201(a)(2) (15 U.S.C. 7021(a)(2)), by striking section 106 and inserting section 105; and(B)in section 301(c) (15 U.S.C. 7031(c)), by striking section 106 and inserting section 105.(c)Rule of constructionNothing in this section, or the amendments made by this section, may be construed as affecting the consent provided by any consumer under section 101(c) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001(c)) before the date of enactment of this Act.December 15, 2020Reported with an amendment